Citation Nr: 0404084	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  01-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for skin calluses of 
the feet, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to 
June 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
from the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for PTSD and also denied an increased 
rating for calluses of the feet.  

The veteran filed a notice of disagreement (NOD) in 
September 2000.  A statement of the case was issued in 
January 2001.  In May 2001, a substantive appeal (VA Form 1-
9) was received by VA and the current appeal ensued.  

The veteran testified at a personal hearing before a decision 
review officer (DRO) at the RO in September 2001.  He 
testified at a Travel Board hearing in Columbia, South 
Carolina, before the undersigned in October 2003.  Copies of 
both of these hearing transcripts are of record and 
associated with the claim file.  

The issue of entitlement to an increased rating for calluses 
of the feet is the subject of the remand decision below.  The 
issue of entitlement to service connection for PTSD is ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not serve in combat.  

3.  The veteran has been diagnosed to have PTSD as a result 
of an inservice stressor.  

4.  Reasonable doubt has been raised as to the occurrence of 
an in-service stressor that supports the diagnosis of post-
traumatic stress disorder.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, post-traumatic stress 
disorder may be considered to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim for benefits.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is undisputed in this case that the veteran did not serve 
in combat.  The case turns, rather, on whether there is 
credible supporting evidence that the claimed inservice 
stressor occurred.  There is considerable testimonial 
evidence from the veteran as to the inservice stressor, and 
after careful consideration of all procurable and assembled 
data, the Board finds there is a reasonable doubt as to 
whether it may be concluded the veteran's claimed in-service 
stressor occurred.  Resolving that doubt in his favor, and 
given the medical diagnoses of PTSD linked to this stressor, 
a basis upon which to establish service connection for PTSD 
has been presented, and his appeal will be granted.  

The veteran claims several stressors, including serving on 
top secret missions in Vietnam, investigating bodies in 
accidents while stationed at Fort Bragg, and involvement in 
saving a fellow serviceman during an explosion in Korea.  The 
evidence of record does indicate that the veteran served in 
Korea from December 1972 to December 1973.  He was a military 
policeman and assigned to the 110th Military Police Company.  
He claims that shortly after his arrival in Korea, there was 
an explosion that occurred and he rescued another serviceman 
from the tower of a building.  In his statement, the veteran 
indicated that he believed he was stationed in Korea in 
August or September of 1972 and that the explosion went off 
shortly after his arrival in country.  

Service medical records show that while serving in Korea, the 
veteran was seen in August and September 1973, indicating 
that he could no longer perform tower duty anymore.  The 
provisional diagnosis was situational depression.  He had 
complaints of inability to cope with the situation at Camp 
Ames (Korea).  He was not suicidal or homicidal, but refused 
to work the tower.  He asked to see the psychiatrist as he 
thought he was "going crazy."  It was noted that he had 
just returned from midtour.  The impression was situational 
anxiety and depression.  The plan was to counsel the veteran 
and return him to duty.  The examiner spoke with the 
veteran's commanding officer and a psychiatry appointment was 
scheduled.  The record indicates that he was scheduled for a 
psychiatric appointment, but no evidence of record indicates 
whether he received further treatment.  Separation 
examination dated in June 1975, showed the veteran was 
clinically evaluated as psychiatrically normal.  

A review of his service personnel records shows that the 
veteran arrived in country in Korea in December 1972.  A US 
Armed Services Center for Unit Records Research (USASCUR) 
search was performed, and in September 2002, a response was 
given to the RO, indicating, in pertinent part, that the 
record documents that on February 9, 1973, not long after the 
veteran arrived in Korea, an explosion caused by sabotage 
demolished a building.  Although the U. S. Army casualty 
files did not list a casualty with the last name cited by the 
veteran as the name of the serviceman he saved, the event is 
consistent with the timeframe that the veteran's records 
indicate he served in Korea.  

Also of import in this case is the fact that the veteran has 
been diagnosed to have PTSD.  His VA outpatient treatment 
records show he has been in receipt of treatment for PTSD, 
and in July 2000, his VA psychologist indicated that he was 
seen for supportive long term one on one care for PTSD.  The 
examiner specifically noted the veteran's stressors that led 
to his current PTSD diagnosis, including his involvement with 
the explosion in Korea.  The examiner specifically stated 
that the veteran continues to suffer from PTSD related to the 
aforementioned events.   

Based on the evidence from service revealing situational 
anxiety and depression, and the veteran's 1973 refusal to 
work the tower again during service, his present diagnosis of 
PTSD, his stressor verified by USASCUR of a building 
explosion while he was in Korea, and the link between his 
claimed stressor and his PTSD diagnosis, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
there is sufficient evidence to conclude the claimed stressor 
occurred.  Since his diagnosis of PTSD is based on that 
claimed stressor, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The veteran and his representative contend, in essence, that 
the veteran's calluses of the feet are more severe than the 
current evaluation reflects.  He maintains that he has 
continuous pain of the feet, whether walking or resting.  
Although the veteran's foot condition is diagnosed as 
calluses of the feet, the RO has rated the condition under 
Diagnostic Code 5279, Metatarsalgia, anterior (Morton's 
disease).  This rating is founder under 38 C.F.R. § 4.71a, 
the musculoskeletal system.  

A review of the record reveals that the veteran's most recent 
VA examination was performed in May 2000.  During that 
examination, an x-ray was performed.  The x-ray showed that 
the veteran had osteoarthritis of the left metacarpophalageal 
joint with overlying soft tissue swelling, perhaps a bunion.  
It is not clear from the record what symptoms are 
attributable to the veteran's service-connected foot 
disability (calluses).  This should be clarified before a 
final determination is entered.  [Furthermore, the 
examination did not distinguish whether the veteran's 
arthritis of the foot was a separate disability or whether it 
is aggravated or caused by his service-connected foot 
disability.  Disability resulting from the aggravation of a 
non-service connected condition by a service connected 
condition is compensable under 38 C.F.R. § 3.310(a).  Allen 
v. Brown, 7 Vet. App. 439 (1995).]

Additionally, during the pendency of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
While the veteran was provided notice of the VCAA, regarding 
claims of service connection, he was not advised of his 
rights and obligations under the VCAA in the context of a 
claim for increase.  This procedural defect will need to be 
corrected.   

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.   The veteran should be 
specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; the information and evidence that 
VA will seek to provide; the information 
and evidence he is expected to provide; 
and he should be requested to provide 
copies of any evidence in his possession 
that pertains to the claim not currently 
of record.  Additionally, the veteran 
should be informed of the evidentiary 
requirements for increased ratings.  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and extent of his service connected foot 
disability.  Any indicated tests or 
studies should be accomplished, and the 
claims file should be made available to 
the examiner to ensure that person is 
aware of the veteran's pertinent history.  
The report of this examination should 
then be associated with the claims file.  
To the extent possible, the examiner 
should identify each symptom that is 
associated with the veteran's service 
connected disability as distinguished 
from symptoms as may be caused by non-
service connected disability.  Whether or 
not any current non-service connected 
disability (including arthritis of the 
feet) has been caused or made worse by 
the veteran's service connected 
disability also should be discussed.  A 
rationale should be provided for any 
opinion rendered.  

3.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran.  Also provide an appropriate 
period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



